DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
Applicant, in the Amendment filed February 3, 2021, has amended the independent claims.  These amendments overcome the prior art rejections, but raise new issues under 35 U.S.C. § 112(a).  See rejections below.  Therefore, these amendments do not place the application in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 1, 8, and 15, each of these claims have been amended to now recite therein, “wherein features from the first concatenated feature map and the second concatenated feature map are weighted within the combined feature map according to respective weights of the first pretrained neural network and the second pre-trained neural network.”  However, one with ordinary skill in the art would find that the disclosure does not support these newly added limitations.
Applicant points to paragraph [0026] of the disclosure as providing support for these limitations (see Amendment, page 7), but neither this paragraph nor other portions of the disclosure provide support for these specific limitations.
These limitations require for features from each of the feature maps to be weighted within the combined feature maps based on weights of the first and second neural network.  Paragraph [0026] of the disclosure does not provide support for such a feature.  Instead, paragraph [0026] and its supporting paragraphs indicate that the disclosed process relies on object detection and object classification where the results of the object detection are classified by the object classification.  The object detection portion is carried out by the first and second neural networks i.e., tiered neural network) of the claims.  Paragraph [0024] of the disclosure indicates that the tiered neural network produces a model which is “modular, composable, user-friendly, and easy to extend.”  According to paragraph [0024], depending on the training of the network, multiple models can be produced.  Paragraph [0025] of the disclosure correlates each model with a particular type of object being detected and paragraph [0026] of the disclosure indicates that the multiple models, each generated from different training libraries, can be compared and combined, refined, and models that give poorer results can be weighted differently in the combination than other models that give better results.  
However, neither these portions of the disclosure nor the remaining portions of the disclosure provide support for features from each of the feature maps to be weighted within the combined feature maps based on weights of the first and second neural network, as is now required by the claims.  In other words, even though the disclosure indicates that different models can be weighed differently in combination based on their detection results, the disclosure does not describe how such an idea regarding models would be implemented with the feature maps of the disclosure and claims and, specifically, does not describe weighting features from the feature maps within the combined feature map based on false positive defects of the pre-trained neural networks.
Therefore, Claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-7, 9-14, and 16-20, each of these claims depend from one of the independent claims and, as a result, these claims incorporate all of the limitations of oen of the independent claims. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
February 23, 2021